          Case 3:20-cr-03271-JLS Document 29 Filed 01/22/21 PageID.68 Page 1 of 1



1
2
3
4                           UNITED STATES DISTRICT COURT
5                        SOUTHERN DISTRICT OF CALIFORNIA
                           (Honorable Janis L. Sammartino)
6
7
     UNITED STATES OF AMERICA,                   )
8                                                )     Case No.: 20CR3271-JLS
                                                 )
9                  Plaintiff,                    )
                                                 )
10                                               )     ORDER CONTINUING
     v.                                          )     MOTION HEARING/TRIAL
11                                               )     SETTING
                                                 )
12   MIGUEL ANGEL PANTOJA,                       )
                                                 )
13                 Defendant.                    )
14
             Pursuant to joint motion and good cause appearing, IT IS ORDERED
15
     that the Motion Hearing/Trial setting set for Friday, January 29, 2021, at
16
     1:30 p.m. be continued to Friday, April 2, 2021 at 1:30 p.m. before the
17
     Honorable Janis L. Sammartino. Defendant shall file an acknowledgment of
18
     the new hearing date by February 5, 2021.
19
             For the reasons set forth in the joint motion, the Court finds that the
20
     ends of justice will be served by granting the requested continuance, and
21
     these outweigh the interests of the public and the defendant in a speedy
22
     trial. Accordingly, the delay occasioned by this continuance is excludable
23
     pursuant to 18 U.S.C. § 3161(h)(7)(A).
24
             IT IS SO ORDERED.
25
     DATED: January 22, 2021
26
                                                 Honorable Janis L. Sammartino
27                                               United States District Judge
28
